Per Curiam.
Peters, JR, Lahtinen, Spain, Malone Jr. and Stein, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for an indefinite period, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further *1202ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).